Citation Nr: 0919967	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied, in pertinent part, the 
Veteran's claim of service connection for tinnitus and 
determined that new and material evidence had not been 
received to reopen the Veteran's previously denied claim of 
service connection for a bilateral shoulder disability.  A 
Travel Board hearing was held at the RO in November 2007.

In February 2008, the Board reopened, in pertinent part, the 
Veteran's previously denied claim of service connection for a 
bilateral shoulder disability and remanded this appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current tinnitus 
which could be attributed active service.

3.  The Veteran's chronic left shoulder strain is related to 
active service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Left shoulder strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2004 and March 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his disabilities to active 
service and noted other types of evidence the Veteran could 
submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for tinnitus.  
The evidence also supports granting service connection for a 
left shoulder disability.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in November 2007 and in the 
March 2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
tinnitus is being denied, and because the Veteran's claim of 
service connection for a left shoulder disability is being 
granted, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the Veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's February 2008 remand, the Veteran was 
provided VA examinations which addressed the contended causal 
relationships between tinnitus, a left shoulder disability, 
and active service.  Thus, the Board finds that additional 
medical examinations are unnecessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred tinnitus and a left 
shoulder disability during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in May 1974, the Veteran 
denied all relevant medical history, and clinical evaluation 
was normal.  Hearing impairment was noted in the summary of 
defects and diagnoses.

On periodic physical examination in March 1978, clinical 
evaluation was normal except for right hand and left elbow 
tenderness and a painful subcutaneous nodule in the lower 
left leg.  On periodic physical examination in June 1983, the 
Veteran's medical history included intermittent left shoulder 
pain.  Clinical evaluation was normal.  

In October 1983, the Veteran reported to the emergency room 
complaining of severe left shoulder pain.  He reported 
injuring his left shoulder while playing football at his 
barracks 2 days earlier.  Physical examination showed 
tenderness over the acromioclavicular (AC) joint and 
decreased range of motion secondary to pain.  X-rays showed 
no evidence of AC separation in the left shoulder and the 
shoulder joint itself appeared normal without evidence of 
bony or soft tissue abnormality.  There also was no evidence 
of secondary or tertiary separation.  The diagnosis was 
primary AC separation.

In May 1986, the Veteran complained of left shoulder pain.  
He reported that he was unable to do heavy lifting and 
experienced sharp pain when moving his head from side to side 
or when moving any part of his upper body.  The Veteran 
denied any trauma in the past 72 hours, joint redness or 
swelling, or pain for 3 weeks or longer.  The assessment was 
shoulder pain.  The Veteran elected not to undergo a 
separation physical examination.

The post-service evidence shows that, at his November 2007 
Board hearing, the Veteran testified that he had experienced 
tinnitus since active service.  He stated that, although he 
had worn ear protection during active service, there were 
times when he removed it while performing maintenance.  The 
Veteran also testified that his left shoulder pain "comes 
and goes."  When his left shoulder was painful, the Veteran 
stated that he was unable to sleep or lift up his shoulder.

On VA joints examination in December 2008, the Veteran 
complained of left shoulder pain on movement.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  This examiner noted that the 
Veteran played football during active service and was 
evaluated for a left shoulder injury in 1983.  The Veteran 
reported that he worked in housekeeping at a VA Medical 
Center and lifted up to 50 pounds.  "His shoulder seems to 
be able to tolerate this."  Physical examination of the left 
shoulder showed no tenderness, all movements other than 
extension limited by pain, and no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following three repetitions.  Range of motion testing of the 
left shoulder showed abduction to 170 degrees, flexion to 
90 degrees, extension to 80 degrees, and internal and 
external rotation each to 80 degrees.  X-rays of the left 
shoulder showed evidence of prior AC joint injury, a normal 
glenohumeral joint, and no acute abnormality.  The VA 
examiner opined that it was "obvious" that the Veteran had 
injured his left shoulder on active service and his current 
chronic left shoulder strain was related to this in-service 
injury.  The diagnoses included left shoulder pain which was 
most likely chronic strain.

On VA audiology examination in December 2008, the Veteran 
denied tinnitus.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  This 
examiner noted that there was no report or complaint of 
tinnitus in the Veteran's service treatment records.  The 
Veteran reported a history of in-service noise exposure from 
a main power unit while serving in an air defense unit in 
Germany and the use of hearing protection during active 
service.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
tinnitus.  Despite the Veteran's assertions in his November 
2007 Board hearing testimony that he had experienced tinnitus 
during active service and had reported it to in-service 
treating physicians, his service treatment records show that 
he was not diagnosed as having tinnitus during active 
service.  These records also show that, although the 
Veteran's hearing was tested repeatedly during active 
service, there was no indication of tinnitus on any in-
service audiogram.  The post-service medical evidence 
indicates that, on VA examination in December 2008, the 
Veteran specifically denied experiencing tinnitus.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current tinnitus 
which could be attributed to active service, the Board finds 
that service connection for tinnitus is not warranted.

The Board also finds that the evidence supports granting 
service connection for a left shoulder disability.  The 
Veteran's service treatment records show that he was treated 
on several occasions during active service for left shoulder 
pain, including a left shoulder injury in October 1983 while 
playing football at his barracks; at that time, he was 
diagnosed as having AC joint separation.  Following VA 
examination in December 2008, which included a review of the 
claims file documenting the Veteran's in-service left 
shoulder injury while playing football, the VA examiner 
opined that it was "obvious" that the Veteran's current 
chronic left shoulder strain was related to his in-service 
left shoulder injury.  Thus, service connection for a left 
shoulder disability is warranted.


ORDER

Entitlement to service connection for tinnitus is denied.

Service connection for chronic left shoulder strain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran contends that he incurred a right shoulder 
disability during active service.  His service treatment 
records show that he injured his right shoulder during active 
service.  He testified at his November 2007 Board hearing 
that he had experienced right shoulder pain since active 
service.

In its February 2008 remand, the Board requested that the 
RO/AMC schedule the Veteran for an updated examination to 
address the contended causal relationship between his claimed 
right shoulder disability and active service.  Specifically, 
the Board asked that the VA examiner "provide an opinion 
whether it is at least as likely as not . . . that any right 
shoulder disability is related to the Veteran's military 
service . . . .  The examiner should explain the rationale 
for the opinions given."  

A review of the claims file shows that the RO/AMC did not 
comply with the Board's February 2008 remand.  The VA 
examination request completed by the AMC in November 2008 
tracked the language of the Board's remand.  A review of the 
VA joints examination report completed in December 2008, 
however, shows that the VA examiner did not examine the 
Veteran's right shoulder or provide the requested opinion 
concerning the claimed right shoulder disability.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in April 2009 without complying with the 
February 2008 remand instructions.  Given this error, another 
remand is required.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA clinicians who have treated him for 
a right shoulder disability since his 
service separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for VA 
examination to determine the nature and 
etiology of his claimed right shoulder 
disability.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing should be conducted.  
Specifically, as requested in the Board's 
February 2008 remand, based on a review of 
the claims file and the results of the 
Veteran's examination, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that any right shoulder disability had its 
onset in active service.

3.  Thereafter, readjudicate the claim of 
service connection for a right shoulder 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


